DETAILED ACTION
This action is in response to the initial filing dated 5/15/2020.  Claims 1-17 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in France on 05/17/2019. It is noted, however, that applicant has not filed a certified copy of the FR 1905174 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements filed 5/15/2020 and 5/4/2021 are acknowledged and have been considered by the examiner.

Drawings
The drawings were received on 5/15/2020.  These drawings are not acceptable.
The drawings are objected to because the drawings (Figure 1) lack appropriate cross-hatching (see 37 CFR 1.84(h)(3)).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures 

Claim Objections
Claims 1-17 contain the following informalities:  
Claim 1 recites the limitation “the inlet” in line 3.  It appears that this limitation should be “the fluid inlet” as supported by the recitation of “a fluid inlet” in claim 1, line 2.
Claim 1 recites the limitation “the inlet” in line 4.  It appears that this limitation should be “the fluid inlet” as supported by the recitation of “a fluid inlet” in claim 1, line 2.
Claim 2 recites the limitation “the inlet” in line 3.  It appears that this limitation should be “the fluid inlet” as supported by the recitation of “a fluid inlet” in claim 1, line 2.

Claim 3 recites the limitation “between 1 bar and 15 bar” in line 2.  The measurements should be changed to the metric system, see MPEP 608.01 IV.
Claim 5 recites the limitation “the distributor” in line 2.  It appears that this limitation should be “the fluid distributor” as supported by the recitation of “a fluid distributor” in claim 1, line 1.
Claim 6 recites the limitation “the distributor” in line 2.  It appears that this limitation should be “the fluid distributor” as supported by the recitation of “a fluid distributor” in claim 1, line 1.
Claim 7 recites the limitation “the distributor” in line 7.  It appears that this limitation should be “the fluid distributor” as supported by the recitation of “a fluid distributor” in claim 1, line 1.
Claim 8 recites the limitation “the inlet” in line 1.  It appears that this limitation should be “the fluid inlet” as supported by the recitation of “a fluid inlet” in claim 1, line 2.
Claim 8 recites the limitation “the inlet” in line 2.  It appears that this limitation should be “the fluid inlet” as supported by the recitation of “a fluid inlet” in claim 1, line 2.
Claim 9 recites the limitation “the inlet” in line 2.  It appears that this limitation should be “the fluid inlet” as supported by the recitation of “a fluid inlet” in claim 1, line 2.
Claim 13 recites the limitation “the inlet” in line 4.  It appears that this limitation should be “the fluid inlet” as supported by the recitation of “a fluid inlet” in claim 1, line 2.

Claim 14 recites the limitation “the inlet” in line 3.  It appears that this limitation should be “the fluid inlet” as supported by the recitation of “a fluid inlet” in claim 1, line 2.
Claim 14 recites the limitation “the inlet” in line 7.  It appears that this limitation should be “the fluid inlet” as supported by the recitation of “a fluid inlet” in claim 1, line 2.
Claim 16 recites the limitation “the distribution system” in line 5.  It appears that this limitation should be “the fluid distribution system” as supported by the recitation of “the fluid distribution system” in claim 16, lines 2-3.
Claim 17 recites the limitation “the distribution system” in line 2.  It appears that this limitation should be “the fluid distribution system” as supported by the recitation of “the fluid distribution system” in claim 16, lines 2-3.
Claim 17 recites the limitation “each distributor” in line 4.  It appears that this limitation should be “each fluid distributor” as supported by the recitation of “a fluid distributor” in claim 13, line 3.
Claim 17 recites the limitation “the plurality n-1 of distributors” in line 4.  It appears that this limitation should be “the plurality n-1 of fluid distributors” as supported by the recitation of “a fluid distributor” in claim 13, line 3.
Appropriate correction is required.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 14, 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “the fluid-contact surface area of the first diaphragm” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation “the fluid-contact surface area of the second diaphragm” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation of “a distributor” in line 7.  Claim 14 recites the limitation “a distributor” in lines 5-6.  Does the recitation of “a distributor” in line 7 refer to the same structural element as the recitation of “a distributor” in lines 5-6?  Does the recitation of “a distributor” in line 7 refer to a different structural element than the recitation of “a distributor” in lines 5-6?  Clarification is requested.
Claim 16 recites the limitation “an actuator” in line 3.  Claim 16 depends from claim 1 via claims 13 and 14.  Claim 1 recites the limitation “an actuator” in line 6.  Does the recitation of “an actuator” in claim 16 refer to the same structural element as the recitation of “an actuator” of claim 1?  Does the recitation of “an actuator” in claim 16 refer to a different structural element than the recitation of “an actuator” in claim 1?  It appears that the recitation of “an actuator” in claim 16 refers to the same structural element as the recitation of “an actuator” in claim 1 and that the recitation of “an actuator” in claim 16 should be “the actuator”.  Clarification is requested.

Claim 17 recites the limitation “its” in line 4 with respect to the limitation of “stopping the pump so that the pressure of the fluid in the distribution system is lower than a predetermined pressure so as to stop the ejection of fluid through the ejection device and return each distributor of the plurality n-1 of distributors to its initial state” in lines 2-4.  Does the recitation of “its” refer to the recitation of “each [fluid] distributor” or to the recitation of “the pump” or to a different structural element?  It appears that the recitation of “its” refers to the recitation of “each [fluid] distributor”.  Clarification is requested.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 4-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Champseix et al. (US 4766933).
Regarding claim 1, the Champseix et al. reference discloses a fluid distributor (valve assembly depicted in figure 1), comprising: a fluid inlet (11); a first outlet (9) and a first fluid communication channel (upper cup 3) between the inlet and the first outlet; a second outlet (7) and a second fluid communication channel (considered the combination of upper cup 3, well 6 and lower cup 2) between the inlet and the second outlet; an actuator comprising a movable piston (considered the combination of 28, 18b, 18a and 24) able to move between an initial position (considered the position depicted in figure 1 wherein the spring 31 biases the piston into the position depicted in figure 1) and a switched position (considered the position in which the piston is moved downward, in the orientation depicted in figure 1, against the bias of the spring 31), the piston being disposed between a first deformable diaphragm (5) and a second deformable diaphragm (4); wherein the first diaphragm has a first face (considered the surface of the portion of the first diaphragm 5 that contacts the upper surface of 14 of the piston part 18a) in contact with the first end of the piston (at the upper surface of the piston part 18a) and a second face (considered the surface of the portion of the first diaphragm that surrounds the portion of the first deformable diaphragm that is 
In regards to claim 2, the Champseix et al. reference discloses a return element (it is considered that the spring 31 constitutes a return element for returning the piston) for returning the piston to the initial position when the actuator is inactive (see at least col. 4, lines 33-36) and when the pressure of the fluid at the inlet of the distributor is lower than a predetermined pressure (it is considered that the a pressure can be applied to the piston and spring to operate the piston into the switched position; see col. 5, lines 13-15).

In regards to claim 5, the Champseix et al. reference discloses wherein the actuator (35) is an electromagnetic actuator (see col. 3, lines 66-68) connected to an electrical connector (considered the connection to permit the electromagnetic actuator to become energized; col. 4, lines 48-52) of the distributor and configured to control the movement of the piston into the switched position (see at least col. 4, lines 48-60).
In regards to claim 6, the Champseix et al. reference discloses wherein the first diaphragm (5) forms a seal between a central body (1) of the distributor and the first fluid communication channel (upper cup 3) (it is considered that a seal is provided at the seat 10), and the second diaphragm (4) forms a seal between the central body (1) and .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Champseix et al. (US 4766933) in view of Landers (US 20070221273).
In regards to claim 3, the Champseix et al. reference discloses wherein the return element (spring 31) returns the piston (considered the combination of 28, 18b, 18a and 24) to the initial position when the actuator is inactive (see at least col. 4, lines 33-40) and when the pressure of the fluid at the inlet of the distributor is lower than a 
The Champseix et al. reference does not expressly disclose that the predetermined pressure is between 1 bar and 15 bar.
However, the Landers reference teaches a valve assembly having a piston (34, 36) and a diaphragm (38) wherein the piston and diaphragm are biased to an initial position by a spring (48) when the pressure of the fluid at an inlet (31) is lower than a predetermined threshold pressure of 40 psi (~2.7579 bar) in order to prevent fluid flow through the port (see paragraph [0014]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to operate the fluid distributor of the Champseix et al. reference with the predetermined pressure at 40 psi (~2.7579 bar) as taught by the Landers reference in order to prevent fluid flow through the second fluid communication channel when the actuator is inactive.

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Champseix et al. (US 4766933) in view of Teichmann (US 6026860).
In regards to claim 7, the Champseix et al. reference does not expressly disclose wherein an electrical connector disposed in the central body; a first body comprising the first outlet and at least a portion of the first fluid communication channel; and a second body comprising the second outlet and at least a portion of the second fluid communication channel; and wherein the inlet of the distributor forms a part of the first 
However, the Teichmann reference teaches a fluid distributor having an electrical connector (28) disposed in a central body (considered the combination of 27 and 30); a first body (1) comprising a first outlet (37) and at least a portion of a first fluid communication channel (2, 3); and a second body (19) comprising a second outlet (22) and at least a portion of a second fluid communication channel (20); and wherein an inlet (39) of the distributor forms a part of the first body (see figure) and wherein the actuator is disposed in the central body (see figure) in order to provide a simple and compact structure (col. 1, lines 46-49).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to design the fluid distributor of the Champseix et al. reference as having an electrical connector disposed in the central body; a first body comprising the first outlet and at least a portion of the first fluid communication channel; and a second body comprising the second outlet and at least a portion of the second fluid communication channel; and wherein the inlet of the distributor forms a part of the first body, the second body or the central body, and wherein the actuator is disposed in the central body as taught by the Teichmann reference in order to provide a simple and compact structure.
In regards to claim 8, the Teichmann reference of the combination of the Champseix et al. reference and the Teichmann reference discloses wherein the inlet (Teichmann: 39) and the two outlets (Teichmann: 37, 22) each have a central axis, the 
In regards to claim 9, the Teichmann reference of the combination of the Champseix et al. reference and the Teichmann reference discloses wherein the electrical connector (Teichmann: 28) and central axes of the inlet (Teichmann: 39) and two outlets (Teichmann: 37, 22) are disposed in a common plane (Teichmann: considered the cross-sectional plane as depicted in the figure).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Champseix et al. (US 4766933) in view of Teichmann (US 6026860), as applied to claim 7 above, and, further in view of Rafaely (US 4237931).
In regards to claim 11, the combination of the Champseix et al. reference and the Teichmann reference does not expressly disclose wherein the central body, the first body and the second body comprise molded plastic.
However, the Rafaely reference teaches a valve assembly having a central body (10) made of a molded plastic material in order to save material and reduce shrinkage (col. 3, lines 58-63).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to make the bodies (the central body, the first body and the second body) of the combination of the Champseix et al. reference and the Teichmann reference out of a molded plastic material as taught by the Rafaely reference in to save material and reduce shrinkage of the bodies.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Champseix et al. (US 4766933) in view of Thompson et al. (US 5407134).
In regards to claim 12, the Champseix et al. reference does not expressly disclose wherein the inlet (11) and the two outlets (9, 7) each have a male or female fluid quick-connect tip.  
However, the Thompson et al. reference teaches a fluid distribution system wherein a conduit (31) is connectable to a container (38) and to a reservoir (26) and conduit (35) is connectable to a container (36) and to a reservoir (26) wherein a convenient way to accomplish the connection and disconnection is by use of a quick disconnect connector (35a) on the end at conduit (35) which may engage a complementary fitting (36a) provided on the container (36) or a similar fitting (26a) provided on the reservoir (26) (col. 4, lines 15-24).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the connections at the inlet and the two outlets of the Champseix et al. reference as quick disconnect connector as taught by the Thompson et al. reference in order to provide a convenient manner in which to connect or disconnect the inlet and the two outlets to desired conduits during assembly and maintenance.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 

Claims 1, 2, 4, 5, 6, 7, 10, 11 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 7, 8, 7, 9, 10, 11, 12 and 7, respectively, of copending Application No. 16/875,736 in view of U.S. Patent No. 4,259,985 (Bergmann). 
This is a provisional nonstatutory double patenting rejection.





Application (‘631) claim 1 requires:
A fluid distributor, comprising:
a fluid inlet;
a first outlet and a first fluid communication channel between the inlet and the first outlet;
a second outlet and a second fluid communication channel between the inlet and the second outlet;
an actuator comprising a movable piston able to move between an initial position and a switched position, the piston being disposed between a first deformable diaphragm and a second deformable diaphragm; 
wherein the first diaphragm has a first face in contact with the first end of the piston and a second face intended to be in contact with the fluid, the first diaphragm configured to close off the first channel when the piston is in the switched position, the first channel being open when the piston is in the initial position; and 
wherein the second deformable diaphragm has a first face in contact with the second end of the piston and a second face intended to be in contact with the fluid, the second diaphragm configured to close off the second channel when the piston is in the initial position, the second channel being open when the piston is in the switched position.



While application (‘736) claim 7 requires:
The system according to claim 4, wherein each distributor comprises:
a first fluid communication channel between the inlet and the first outlet, and a second fluid communication channel between the inlet and the second outlet;
a first deformable diaphragm having a first face in contact with a first end of the piston and a second face intended to be in contact with the fluid, the first deformable diaphragm configured to close the first channel when the piston is in its switched position, the first channel being open when the piston is in its initial position; and 
a second deformable diaphragm having a first face in contact with a second end of the piston and a second face intended to be in contact with the fluid, the second deformable diaphragm configured to close the second channel when the piston is in its initial position, the second channel being open when the piston is in its switched position.

Application (‘736) claim 4 requires:

The system according to claim 3, wherein each distributor comprises an electromagnetic actuator connected to the electrical connector and comprising a movable piston capable of moving between an initial position and a switched position, corresponding, respectively, to the initial state and to the switched state of the distributor.

Application (‘736) claim 3 requires:
The system of claim 1, wherein each distributor comprises an electrical connector for controlling switching between the initial state and the switched state, and each distributor is configured to automatically switch from its switched state to its initial state, without electrical control, when a fluid pressure in the distribution system is lower than a predetermined pressure.

Application (‘736) claim 1 requires:
A system for distributing a fluid in a vehicle, comprising:
a plurality n of independent fluid ejection devices;
a plurality n-1 of distributors, each having an inlet, a first outlet and a second outlet and being configured to establish a fluid connection either between the inlet and the first outlet, or between the inlet and the second outlet, respectively, in an initial state 
the inlet of a first distributor being connected to a pump connected to a fluid reservoir; and 
at least one outlet of a distributor being connected to the inlet of a subsequent distributor.

Here, claim 7 of Application No. 16/875,736 does not disclose wherein the piston is disposed between a first deformable diaphragm and a second deformable diaphragm.
However, the Bergmann reference teaches a valve assembly (10) having an actuator (solenoid 15) comprising a movable piston (considered the plunger means 82 which includes the combination of 90, 92, 83, 84, 95 and 97) located between two compressible members (16, 18) in order to control the fluid flow through a first fluid communication channel (channel through the compressible member 16) when in the initial position, and an additional flow through a second fluid communication channel (channel through the compressible member 18) that is open in the switched position wherein the piston is disposed between a first compressible member (16) and a second compressible member (18) in order to provide simultaneous actuation of the two valves to control the flow of fluid through the first fluid communication channel and the second communication channel without the need for synchronizing mechanisms (col. 4, lines 36-53).  Additionally, the Bergmann reference discloses a return element (spring 94) for returning the piston to the initial position when the actuator is inactive and when the 

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the piston of the fluid distributor of claim 7 of Application No. 16/875,736 as being disposed between the first deformable diaphragm and the second deformable diaphragm as taught by the Bergmann reference in order to provide simultaneous actuation of the first deformable diaphragm and the second deformable diaphragm to control the flow of fluid through the first channel and the second channel without the need for synchronizing mechanisms.

Similarly, Application No. 16/875,631 claims 2, 4, 5, 6, 7, 10, 11 and 13 are provisionally rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 7, 8, 7, 9, 10, 11, 12 and 7, respectively, of Application No. 16/875,736 in view of U.S. Patent No. 4,259,985 (Bergmann).



Claim 12 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of copending Application No. 16/875,736 in view of U.S. Patent No. 4,259,985 (Bergmann), as applied to Application 16/875,631 claim 1 above, and further in view of U.S. Patent No. 5,407,134 (Thompson et al.). 
This is a provisional nonstatutory double patenting rejection.

Application (‘631) claim 12 requires:
The fluid distributor according to claim 1, wherein the inlet and the two outlets each have a male or female fluid quick-connect tip.

Application (‘736) claim 7 in view of the Bergmann reference above does not recite wherein the inlet and the two outlets each have a male or female fluid quick-connect tip.

However, the Thompson et al. reference teaches a fluid distribution system wherein a conduit (31) is connectable to a container (38) and to a reservoir (26) and conduit (35) is connectable to a container (36) and to a reservoir (26) wherein a convenient way to accomplish the connection and disconnection is by use of a quick disconnect connector (35a) on the end at conduit (35) which may engage a complementary fitting (36a) provided on the container (36) or a similar fitting (26a) provided on the reservoir (26) (col. 4, lines 15-24).

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the connections at the inlet and the two outlets of claim 7 of Application No. 16/875,736 in view of the Bergmann reference as quick disconnect connector as taught by the Thompson et al. reference in order to provide a convenient manner in which to connect or disconnect the inlet and the two outlets to desired conduits during assembly and maintenance.  



Claim 15 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of copending Application No. 16/875,736 in view of U.S. Patent No. 4,259,985 (Bergmann), as applied to Application 16/875,631 claim 13 above, and further in view of U.S. Patent No. 8,905,327 (Hartnell). 
This is a provisional nonstatutory double patenting rejection.

Application (‘631) claim 15 requires:
The system according to claim 13, wherein the ejection devices are jet nozzles, telescopic nozzles or oscillating nozzles.  

Application (‘736) claim 7 in view of the Bergmann reference above does not recite wherein the ejection devices are jet nozzles, telescopic nozzles or oscillating nozzles.

However, the Hartnell reference teaches a device for cleaning vehicle surfaces including a telescopic nozzle (Hartnell: 1) wherein the telescopic nozzle provide adjustable extension for the nozzle (Hartnell: col. 2, lines 57-60) while also providing the nozzles in a concealed fashion when not being utilized (Hartnell: col. 3, lines 22-24).

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the ejection devices of claim 7 of Application No. 16/875,736 in view of the Bergmann reference as being a telescopic nozzle as taught by the Hartnell reference in order to provide an ejection 

Allowable Subject Matter
Claims 14, 16 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 14, the prior art of record does not disclose or suggest wherein the means for conducting fluid comprise: a main fluid supply conduit for connecting the inlet of a first distributor to a pump connected to a fluid reservoir; a plurality of fluid outlet conduits for connecting each ejection device to an outlet of a distributor; and at least one intermediate conduit for connecting at least one outlet of a distributor and the inlet of a subsequent distributor in combination with the other limitations of claims 1 and 13.
Claims 16 and 17 depend from claim 14, either directly or indirectly, and, therefore, contain the allowable subject matter of claim 14.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fukushima (US 6951223) discloses a cleaning liquid supply system having a plurality of ejection devices that include telescopic nozzles.  Compton et al. (US 4979366) and Reed (US 5676405) disclose various quick connect coupling assemblies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J. Rost, whose telephone number 571-272-2711.  The examiner can normally be reached on Monday-Friday (9:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.J.R/Examiner, Art Unit 3753                                                                                                                                                                                                        



	
/CRAIG J PRICE/Primary Examiner, Art Unit 3753